Citation Nr: 1212528	
Decision Date: 04/05/12    Archive Date: 04/11/12

DOCKET NO.  09-49 455	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in St. Petersburg, Florida


THE ISSUE

1.  Whether new and material evidence has been submitted to reopen a claim for entitlement to service connection for an acquired psychiatric disability, to include posttraumatic stress disorder (PTSD).

2.  Entitlement to service connection for an acquired psychiatric disability, to include PTSD.


REPRESENTATION

Veteran represented by:	Joseph R. Moore, Attorney


ATTORNEY FOR THE BOARD

S. Finn, Counsel


INTRODUCTION

The Veteran served on active duty from May 1971 to May 1973, during the Vietnam Era.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an October 2008 rating decision issued by the RO.
The United States Court of Appeals for Veterans Claims (Court) has held that; when determining the scope of a claim, the Board must consider "the claimant's description of the claim; the symptoms the claimant describes; and the information the claimant submits or that the Secretary obtains in support of that claim"; therefore, the issue has been rephrased accordingly.  Clemons v. Shinseki, 23 Vet. App. 1 (2009); Brokowski v. Shinseki, 23 Vet. App. 79 (2009) (finding that the requirement to identify the benefit sought means that a claimant must describe the nature of the disability for which he is seeking benefits.  A claimant may satisfy this requirement by referring to a body part or system that is disabled or by describing symptoms of the disability).  

A review of the Virtual VA paperless claims processing system does not reveal any additional documents pertinent to the present appeal.

The now reopened claim of service connection for an innocently acquired psychiatric disorder is being remanded to the RO.


FINDINGS OF FACT

1.  The Veteran's claim of service connection for an innocently acquired psychiatric disorder was denied by an April 2007 rating decision of the RO; the Veteran was notified of this decision and apprised of his appellate right, but did enter a timely appeal.  

2.  The evidence received since the April 2007 rating decision is neither cumulative in nature, nor repetitive of facts previously considered and raises a reasonable possibility of substantiating the Veteran's claim of service connection.  


CONCLUSION OF LAW

New and material evidence has been received to reopen the claim of service connection for a psychiatric disability, to include PTSD.  38 U.S.C.A. §§ 5103-5103A, 5107, 5108, 7104, 7105 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 (2011).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The RO initially denied the Veteran's original claim of service connection for PTSD in an April 2007 rating decision.  The Veteran was duly notified of this action and apprised of his appellate rights.  He did not appeal in a timely manner.  38 U.S.C.A. § 7105.

If new and material evidence is presented or secured with respect to a claim that has been disallowed, the Secretary shall reopen the claim and review the former disposition of the claim.  38 U.S.C.A. § 5108; Manio v. Derwinski, 1 Vet. App. 140, 145 (1991).  

Under 38 C.F.R. § 3.156(a), evidence is considered "new" if it was not previously submitted to agency decisionmakers.  "Material" evidence is evidence which, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  

New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  

For the purpose of determining whether a case should be reopened, the credibility of the evidence added to the record is to be presumed.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).

Moreover, in Hodge v. West, the Federal Circuit stressed that under the regulation new evidence could be material if that evidence provided "a more complete picture of the circumstances surrounding the origin of a Veteran's injury or disability, even where it will not eventually convince the Board to alter its ratings decision."  Hodge v. West, 155 F.3d. 1356, 1363 (Fed. Cir. 1998).  

The evidence available at the time of the April 2007 rating decision consisted of lay statements and treatment records.

The Veteran applied to reopen his claim in March 2008.  The evidence now includes a private medical opinion, VA treatment records, and lay statements from the Veteran in support of his claim.  

Specifically, the Veteran asserts that he suffers from PTSD as result of his experiences in the Republic of Vietnam.  His experiences, in part, included being burnt while refueling a helicopter, being exposed to death and mutilated bodies, and experiencing near-death events in his duty as a door gunner.  (See September 2011 Written Statement from Dr. M. C. and March 2008 Stressor Statement).

In September 2009, the Veteran was afforded a VA examination.  The VA examiner diagnosed the Veteran with an anxiety disorder.  

In September 2011, the Veteran submitted a private etiology opinion from Dr. MC who provided a opinion that diagnosed the Veteran with PTSD and related the diagnosis to his service.  He provided an extensive rationale. 

The Board notes that the Veteran is competent to testify in regard to the onset and continuity of symptomatology for the claimed disability.  See Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009) (Lay statements may also be sufficient to establish a medical diagnosis or nexus); Heuer v. Brown, 7 Vet. App. 379, 384 (1995); Falzone v. Brown, 8 Vet. App. 398, 403 (1995); Caldwell v. Derwinski, 1 Vet. App. 466 (1991).  

The additional evidence is new and bears directly on the question of whether the Veteran's current psychiatric disability is due to his period of active service that included duty in the Republic of Vietnam.  This evidence is not cumulative or redundant, and it raises a reasonable possibility of substantiating the claim.  As such, it is new and material evidence that is sufficient for the purpose of reopening the Veteran's claim of service connection.  

The Board's finding is also consistent with the Court's (the United States Court of Appeals for Veterans Claims) recent holding in Shade v. Shinseki, 24 Vet. App. 110 (2010).  In that decision, the Court held that new evidence would raise a reasonable possibility of substantiating the claim if when considered with the old evidence it would at least trigger the Secretary's duty to assist by providing a medical opinion.

However, the adjudication of the Veteran's claim does not end with a finding that new and material evidence has been submitted, nor is a grant of service connection assured.  

Once a claim is reopened, VCAA provides that the Secretary shall make reasonable efforts to assist a claimant in obtaining evidence necessary to substantiate the claimant's claim for benefits, unless no reasonable possibility exists that such assistance would aid in substantiating the claim.  See 38 U.S.C.A. § 5103A.  



ORDER

As new and material evidence has been received to reopen the claim of service connection for an innocently acquired psychiatric disorder, the appeal to this extent, is allowed subject to further action as discussed hereinbelow.  




REMAND

The Board recognizes the attorney's request for a decision "without resort to remand for any reason."  

However, a determination has been made that additional evidentiary development is necessary to prevent prejudicial error.  Accordingly, further appellate consideration will be deferred and this case is remanded for additional action by the RO.

VA has a duty to provide a medical examination and opinion when the evidence reflects an in-service event, a current disability, and an indication that the current disability may be associated with his service.  See McLendon v. Nicholson, 20 Vet. App. 79 (2006).  Once VA undertakes the effort to provide an examination, it must provide an adequate one.  See Barr v. Nicholson, 21 Vet. App. 303 (2007).  

Because the September 2009 VA medical examination provided with respect to the Veteran's disability is inadequate on the basis of no opinion as to the etiology of the diagnosed anxiety disorder, the claim must be remanded for additional development of the medical record pursuant to 38 C.F.R. § 3.159(c) (4) (2011).  

Further, the Veteran submitted a recent private medical opinion with a diagnosis of PTSD.  Another medical opinion clarifying and/or reconciling the differing diagnosis would be helpful in rendering a decision in this case.

On July 13, 2010, VA published a final rule that amended its adjudication regulations governing service connection for PTSD by liberalizing, in certain circumstances, the evidentiary standard for establishing the required in-service stressor.  75 Fed. Reg. 39843 (July 13, 2010).

Specifically, the final rule amends, in part, 38 C.F.R. § 3.304(f) in that "[i]f a stressor claimed by a Veteran is related to the Veteran's fear of hostile military or terrorist activity and a VA psychiatrist or psychologist, or a psychiatrist or psychologist with whom VA has contracted, confirms that the claimed stressor is adequate to support a diagnosis of [PTSD] and that the Veteran's symptoms are related to the claimed stressor, in the absence of clear and convincing evidence to the contrary, and provided the claimed stressor is consistent with the places, types, and circumstances of the Veteran's service, the Veteran's lay testimony alone may establish the occurrence of the claimed in-service stressor."  38 C.F.R. § 3.304(f) (3).

For purposes of this paragraph, "fear of hostile military or terrorist activity" means that a Veteran experienced, witnessed, or was confronted with an event or circumstance that involved actual or threatened death or serious injury, or a threat to the physical integrity of the Veteran or others, such as from an actual or potential improvised explosive device; vehicle-imbedded explosive device; incoming artillery, rocket, or mortar fire; grenade; small arms fire, including suspected sniper fire; or attack upon friendly military aircraft, and the Veteran's response to the event or circumstance involved a psychological or psycho-physiological state of fear, helplessness, or horror.  

Given the relaxation of stressor verification requirements primarily during wartime, the Veteran should be afforded another VA examination to determine whether he has a confirmed diagnosis of PTSD and whether the VA examiner finds it is related to the identified stressors.  (Emphasis added).

The Board emphasizes that records generated by VA facilities that may have an impact on the adjudication of a claim are considered constructively in the possession of VA adjudicators during the consideration of a claim, regardless of whether those records are physically on file.  See Dunn v. West, 11 Vet. App. 462, 466-67 (1998); Bell v. Derwinski, 2 Vet. App. 611, 613 (1992).  Hence, on remand, the VA must obtain all outstanding pertinent VA medical records from VA facilities, following the current procedures prescribed in 38 C.F.R. § 3.159.  

The Veteran appears to be receiving disability benefits from the Social Security Administration (SSA).  Although there are SSA records in the claims file, the records do not appear complete.  The RO should attempt to obtain any outstanding SSA records.  Such efforts are required, pursuant to 38 C.F.R. § 3.159(c)(2) (2011).  See generally Baker v. West, 11 Vet. App. 163, 169 (1998) (VA's duty to assist includes obtaining SSA records when the Veteran reports receiving SSA disability benefits, as such records may contain relevant evidence).

Hence, on remand, the VA must obtain all outstanding pertinent VA medical records from VA facilities, following the current procedures prescribed in 38 C.F.R. § 3.159.  

Accordingly, the case is REMANDED to the RO for the following action:

1.  The RO should undertake any action that may be necessary to comply with notice requirements of 38 U.S.C.A. § 5013(a) and 38 C.F.R. § 3.159(b), including notice to the Veteran of what information and evidence, if any, are still needed to substantiate his claim for service connection for PTSD, with specific citation to the recent change to 38 C.F.R. § 3.304(f).  See 75 Fed. Reg. 39843 (July 13, 2010).

2.  The RO should obtain all outstanding records of evaluation and/or treatment of the Veteran by VA and/or any other pertinent medical facility.  All records and/or responses received should be associated with the claims folder.  If any records sought are not obtained, notify the Veteran and his attorney of the records that were not obtained, explain the efforts taken to obtain them, and describe further action to be taken.  

3.  The RO should take all indicated action to obtain copies of all medical records from SSA dealing with the award of disability benefits to the Veteran.  All records obtained pursuant to this request must be included in the Veteran's claims file.  If the search for such records has negative results, documentation to that effect should be included in the claims file.  

4.  The RO then should schedule the Veteran for a VA examination(s) in order to determine the nature and likely etiology of the claimed innocently acquired psychiatric disorder.  

The claims folder and a copy of this remand must be reviewed by the VA examiner(s).  The VA examiner(s) must acknowledge receipt and review of the claims folder, any recent medical records obtained, and a copy of this remand.  

After conducting an examination of the Veteran and performing any clinically-indicated diagnostic testing, the VA examiner should specifically identify whether the Veteran has a diagnosis of PTSD pursuant to the DSM IV criteria.  The VA examiner should reconcile any conflicting opinions of record.

If the Veteran is diagnosed with PTSD, the VA examiner(s) should opine as to the following:

A)  Is it at least as likely as not (50 percent or greater) that PTSD is related to any incident of military service?

If a psychiatric disability other than PTSD is diagnosed, the examiner should also address the following questions:

A)  Is it at least as likely as not (50 percent or greater) that a diagnosed psychiatric disability (other than PTSD) is related to any incident of military service?  

A complete rationale must be provided for all opinions rendered.  The VA examiner should also comment on the September 2009 VA examiner's opinion and Dr. M. C.'s opinion.

If the VA examiner(s) cannot provide the requested opinions without resorting to speculation, this should be expressly indicated and the examiner(s) should provide a supporting rationale as to why an opinion cannot be made without resorting to speculation, such as whether there is inadequate factual information, whether the question falls within the limits of current medical knowledge or scientific development, whether the cause of the condition in question is truly unknowable, and/or whether the question is so outside the norm of practice that it is impossible for the examiner to use his or her medical expertise and training to render an opinion.  

6.  After completing all indicated development, the RO should readjudicate the claim in light of all the evidence of record.  If any benefit sought on appeal remains denied, the Veteran and his attorney should be furnished with a fully Supplemental Statement of the Case and afforded a reasonable opportunity for response.

Thereafter, if indicated, case should be returned to the Board for the purpose of appellate disposition.  

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).


______________________________________________
STEPHEN L. WILKINS
Veterans Law Judge, 
Board of Veterans' Appeals


Department of Veterans Affairs


